UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1373


In Re:   RANDY L. THOMAS,

                Petitioner.




     On Petition for Writ of Mandamus.      (3:07-cv-00130-GCM)


Submitted:   May 1, 2009                     Decided:   June 10, 2009


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy L. Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy      L.   Thomas      petitions      for   a   writ    of   mandamus

seeking an order to initiate disciplinary proceedings against

attorneys who represented an adverse party in a related case.

We conclude that Thomas is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                  In re First Fed. Sav. &

Loan   Ass’n,    860    F.2d     135,    138    (4th    Cir.     1988).       Further,

mandamus    is   a     drastic    remedy       and   should      be   used    only   in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            The relief sought by Thomas is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                           We

dispense    with     oral      argument     because      the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                           2